69 P.3d 763 (2003)
187 Or. App. 719
STATE of Oregon, Appellant,
v.
Orrin OWENS, Respondent.
01-11-53181; A117565.
Court of Appeals of Oregon.
Argued and Submitted April 17, 2003.
Decided May 15, 2003.
*764 Daniel J. Casey, Assistant Attorney General, argued the cause for appellant. With him on the briefs were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Kenneth E. Kahn II, Portland, argued the cause for respondent. With him on the brief was Kahn & Associates, Attorneys.
Before EDMONDS, Presiding Judge, and BREWER and SCHUMAN, Judges.
PER CURIAM
Reversed and remanded for reconsideration in light of State v. Warner, 181 Or.App. 622, 47 P.3d 497, rev. den., 335 Or. 42, 57 P.3d 581 (2002).